People v Hernandez (2019 NY Slip Op 07514)





People v Hernandez


2019 NY Slip Op 07514


Decided on October 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2019

Manzanet-Daniels, J.P., Gische, Webber, Moulton, JJ.


10132 4498/15

[*1] The People of the State of New York, Respondent,
vArmando Hernandez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.

Appeal from judgment, Supreme Court, New York County (Jill Konviser, J.), rendered March 21, 2016, convicting defendant, upon his plea of guilty, of attempted assault in the second degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, held in abeyance, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous (People v Saunders, 52 AD2d 833 [1st Dept 1976]) granted to the extent of relieving counsel, assigning the Office of the Appellate Defender as new counsel, and enlarging the time to reperfect the appeal to the March 2020 Term of this Court.
Assigned counsel's brief does not analyze all the legal issues presented on the face of the record. While we express no opinion with respect to the merit, or lack thereof, of any possible issue, we find that there may be issues regarding the specific crime to which defendant pleaded guilty (see e.g. People v Campbell, 72 NY2d 602, 605-607 [1988]; People v Lopez, 45 AD3d 493, 494 [1st Dept 2007]) that would not be "wholly frivolous" under the Saunders standard. "Since our own review cannot substitute for the single-minded advocacy of appellate counsel, a new assignment of counsel and reconsideration of the appeal is required" (People v Bueno, 104 AD3d 519, 520 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2019
CLERK